PER CURIAM.
Based upon the State’s candid acknowledgment that “the lower court erred” in entering an adjudication of delinquency for the offense of “resisting an officer with violence” (emphasis added) where the court had found, at the conclusion of the adjudicatory hearing, that the juvenile had committed the lesser included offense of “resisting an officer without violence” (emphasis added), the adjudication of delinquency entered in connection with the charge of “resisting an officer with violence” is hereby reduced to an adjudication of delinquency for “resisting an officer without violence”. In all other respects, this cause is affirmed.
Affirmed as modified.